Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 11/17/2021.
Claims 1-20 are pending in the instant application.
Claims 1-2, 13 & 20 are amended.

Response to Arguments
Applicant's remarks filed 11/17/2021, page 7, regarding the status of the claims have been fully considered, and are acknowledged. The Examiner further notes that the claims filed 11/17/2021 appear to be amendments upon obsolete claims filed 12/31/2020 and not upon the prior version of claims in the preliminary amendment filed 03/04/2021. In the future, Applicant is recommended to amend upon the prior version of claims as directed in CFR 1.121. 

Applicant's remarks filed 11/17/2021, page 7, regarding the objection of the Abstract have been fully considered, but they are not persuasive. The Examiner respectfully disagrees with the Applicant’s assertion that the Abstract is in a proper format. The Applicant’s Abstract contains the phrase, “The disclosure relates […],” contains legal phraseology. MPEP § 608.01(c). states that the Abstract, “[…] should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The 
Examiner recommends deleting, “The disclosure relates to,” from the Abstract to obviate this objection.

Applicant's remarks filed 11/17/2021, pages 7-8, regarding the non-statutory double patenting rejection of claims 1-6, 8-10, 12, 14-15 & 18-20 have been fully considered, but they are not persuasive.
The Applicant asserts that claim 1 in the current application is to cover that the filter is applied to spectrum component; however, claim 1 of Co-pending Application No. 17/139,900 is to cover whether a filter is applied to the spectrum components based on conditions, and thus no double patenting exists.
The Examiner respectfully disagrees. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6-7, 8-12, 15-18 & 19-20 of Co-Pending application 17/139,900 contains every element of claims 1-6, 8-10, 12, 14-15 & 18-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-6, 8-10, 12, 14-15 & 18-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.


Applicant's remarks filed 11/17/2021, pages 8-10, regarding the rejection of claims 1 & 20 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive.
Applicant's remarks filed 11/17/2021, pages 8-10, regarding the rejection of claims 1-2, 5, 18 & 20 under 35 U.S.C. § 102(a)(1) and claim 19 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Zhang (US 2011/0002386 A1) (hereinafter Zhang) in view of Katsavounidis et al. (US 2004/0252758 A1) (hereinafter Katsavounidis), and further in view of Lim et al. (US 2014/0286392 A1) (hereinafter Lim) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1-2, 5 & 18-20, where Applicant’s claim limitations are now addressed by the combination of Zhang, Katsavounidis, and Lim as outlined below.

Specification
The abstract of the disclosure is objected to because the language, “the disclosure relates […]” in the abstract contains legal phraseology. Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Co-Pending Application No. 17/139,900
Claims 1 & 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/139,900.

Instant – 17/139,913
Co-Pending – 17/139,900
1.    A method for processing a block, wherein the block comprises a plurality of pixels, wherein the method comprises:
1. A method, 
block 
scanning a current pixel of the block and neighboring pixels of the current pixel according to a predefined scan template, wherein the block is a reconstructed block or a predicted block
scanning, according to a predefined scan template, to obtain a current pixel of the block and neighboring pixels of the current pixel, wherein the block is a reconstructed block or a predicted block 
obtaining spectrum components by performing transform for the current pixel and the neighboring pixels 
obtaining spectrum components by performing a transform for the current pixel and the neighboring pixels 
obtaining filtered spectrum components based on a filtering parameter and the spectrum components
obtaining filtered spectrum components based on a filtering parameter and the spectrum components;

obtaining filtered pixels by performing an inverse transform on the filtered spectrum components; and
generating a filtered block based on the filtered pixels.
generating a filtered block based on the filtered pixels.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of wherein the block comprises a plurality of pixels. However, it is known in the art that a block contains plurality of pixels, as further evidenced in the body of the claim, for example, “scanning a current pixel of the block and neighboring pixels of the current pixel.”

Regarding claims (2-6, 8-10, 12, 14-15 & 18-20), Co-pending 17/139,900 discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim. Furthermore, claims (2-6, 8-10, 12, 14-15 & 18-20) in the instant application correspond to claims (6-7, 8-12, 15-18, 2 & 19-20), respectively, of Co-pending 17/139,900.

This is provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 18 & 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0002386 A1) (hereinafter Zhang) in view of Katsavounidis et al. (US 2004/0252758 A1) (hereinafter Katsavounidis), and further in view of Lim et al. (US 2014/0286392 A1) (hereinafter Lim).

Regarding claim 1, Zhang discloses a method for processing a block, wherein the block comprises a plurality of pixels [Abstract, method for performing intra-prediction with plurality of pixels of a current block], wherein the method comprises:
	scanning a current pixel of the block and neighboring pixels of the current pixel according to a predefined scan template, wherein the block is a reconstructed block or a [Paragraphs [0032]-[0034], Fig. 6, Transform module scans prediction residues, of reconstructed or prediction block, of a plurality of pixels, that are current pixels and neighboring pixels according to scanning order based on transform type]; and
	obtaining spectrum components by performing transform for the current pixel and the neighboring pixels [Paragraphs [0032]-[0034], Fig. 6, Transform module converts prediction residues to transform values, as spectrum coefficients through DCT or KLT];
	However, Zhang does not explicitly disclose obtaining filtered spectrum components based on a filtering parameter and the spectrum components.
	Katsavounidis teaches obtaining filtered spectrum components based on a filtering parameter and the spectrum components [Paragraphs [0220]-[0257], Figs. 12-13, Filtering the DCT transform coefficients, as spectrum components, accordingly with running QP value, as filtering parameters, to obtain filtered DCT transform coefficients, as filtered spectrum components].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).

	Lim teaches of obtaining filtered pixels by performing inverse transform for the filtered spectrum components; and generating a filtered block based on the filtered pixels [Paragraphs [0033]-[0055], Inversely transforming coefficients of the filtered reconstructed image filtered in the transform domain, as filtered spectrum coefficients, and generating filtered reconstructed image, as filtered blocks of pixels].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the inverse transform of Lim as above, to inversely transform filtered coefficients and reconstruct the filtered image for viewing (Lim, Paragraph [0033]-[0055]).

Regarding claim 2, Zhang, Katsavounidis, and Lim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
	Furthermore, Katsavounidis teaches wherein the filtered spectrum components are obtained by using a look up table (LUT) [Paragraphs [0218]-[0257], Filtered spectrum components are obtained from the determination of filtering strengths using Tables III-VII].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to  (Katsavounidis, Abstract).

Regarding claim 5, Zhang, Katsavounidis, and Lim disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
	Furthermore, Katsavounidis teaches wherein the filtering parameter is derived based on a codec quantization parameter (QP) [Paragraphs [0220]-[0257], Figs. 12-13, Filtering DCT transform coefficients, as spectrum components, are performed accordingly with running QP value, as filtering parameter].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).

Regarding claim 18, Zhang, Katsavounidis, and Lim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
at least one of: the block has non-zero residual signal; a size of the block; an aspect ratio of the block; a prediction mode of the block; a prediction mode of the block in intra; or a prediction mode of the block in inter [Paragraphs [0220]-[0257], Figs. 12-13, accordingly with running QP value being greater than a threshold, the running QP represents the amount of non-zero residual signals in a block after quantization].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).

Regarding claim 20, apparatus claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 20 corresponds to method claim 1, and is rejected for the same rationale as used above.
Furthermore, Katsavounidis teaches of a memory comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors are configured to execute the instructions, wherein the apparatus is an encoder or a decoder [Paragraphs [0042], Encoder 204 embodied by software executed on general-purpose computer, wherein software is embodied on tangible medium].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Zhang to incorporate and implement the hardware/software of Katsavounidis as above, to automate the process of encoding and decoding video (Katsavounidis, Paragraph [0041]-[0042]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0002386 A1) (hereinafter Zhang), Katsavounidis et al. (US 2004/0252758 A1) (hereinafter Katsavounidis), and Lim et al. (US 2014/0286392 A1) (hereinafter Lim) in view of Nassor et al. (US 2011/0188766 A1) (hereinafter Nassor).

Regarding claim 19, Zhang, Katsavounidis, and Lim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Zhang, Katsavounidis, and Lim do not explicitly disclose the particulars of claim 19.
Nassor teaches wherein the transform is a Hadamard transform [Paragraphs [0194], Hadamard transform based on oriented filters is applied in place of DCT transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the Hadamard transform Nassor as above, to further  (Nassor, Paragraph [0026]).

Allowable Subject Matter
Claims 3-4 & 6-17 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Dependent claims 3-4 & 6-7 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including wherein a filtered spectrum component F(i, σ) is derived by:
F(i,σ) = {R( i ), < Abs  ( R( i ) ) ≥ THR 
LUT(R(i),σ) , R(i) > 0 
-LUT(-R(i),σ) , R(i) ≤ 0}
wherein i is an index of a spectrum component, R(i) is the spectrum component corresponding to index i, σ is the filtering parameter, LUT is an array representing the look up table, and THR is a threshold; wherein the predefined scan template is defined as a set of spatial or raster offsets relative to a position of the current pixel inside the reconstructed block; wherein at least one filtered pixel is placed to its original position according to the predefined scan template; wherein the filtered pixels are added to an accumulation buffer according to the predefined scan template, and wherein the accumulation buffer is initialized by zero before the obtaining filtered spectrum components; wherein differences between the  filtered pixels and corresponding unfiltered pixels are added to an accumulation buffer according to the predefined scan template, and wherein the accumulation buffer is initialized by unfiltered pixels multiplied by the maximum number of pixel values to be added in the block.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/DANIEL CHANG/Examiner, Art Unit 2487